DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election of Species 2 (as embodied in Fig. 6) in the reply filed on 07/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 4 (as embodied in Fig. 8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 3,214,991) in view of Dubus et al. (US 10,584,777).
Regarding Claim 1, Perrin discloses an actuating mechanism (see Fig. 3), comprising: a main rotational drive (17).
A roller screw mechanism (6) coupled to said main rotational drive (see Fig. 1), said roller screw mechanism containing: a screw (1) having an outer threading (see Fig. 1).
A nut (4, 5) disposed around and co-axially with said screw (see Fig. 1), said nut having an inner threading (see Fig. 1).
A plurality of rollers (2) interposed between said screw and said nut (see Fig. 1) and each of said rollers having an outer threading that engages with said outer and inner threadings of said screw and said nut (see Fig. 1), respectively, wherein one of said screw and said nut is coupled to said main rotational drive (see Fig. 1, showing that the nut is coupled to the main rotational drive), the other of said screw and said nut being movable relative to said rollers both translationally and rotationally (see Fig. 1, showing that based on the threaded connection between the nut, screw, and rollers, that the nut and the screw will move axially and rotationally relative to one another).
A secondary rotational drive (13, 14).

Perrin does not disclose that the annular guide has a plurality of elongated portions. However, Dubus, which is also directed to improvements in roller screw mechanisms (see Fig. 4), teaches providing an annular guide (22) for circumferential and axial retention of a plurality of rollers (see Fig. 4), the annular guide being mounted radially between a screw (12) and the nut (16) (see Fig. 1), the annular guide having a first annular heel (52), a second annular heel (54), and a plurality of elongated portions (56) axially connecting said first and second heels (see Fig. 3) so as to define a plurality of recesses (50) separated from each other in a circumferential direction by said elongated portions (see Fig. 3), with each of said recesses accommodating one of said rollers (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the annular guide made up of two separate annular heels disclosed in Perrin with a single component annular guide as taught in Dubus to reduce the number of overall components in the roller screw mechanism (see Dubus Col. 2 Lines 6-14)
Regarding Claim 2, Perrin further discloses the actuating mechanism according to claim 1, wherein each of said rollers has two cylindrical journals (2a, 2b) that extend axially outward from an 
	Regarding Claim 3, Perrin further discloses the actuating mechanism according to claim 1, wherein each of said rollers has two sets of teeth on either side of said outer threading (8, 9), and at each axial end (see Fig. 1, showing that the teeth are located at the axial ends of the roller with the outer threading between the two sets of teeth), said roller screw mechanism has two annular crown rings (11, 12) fixed in a non-threaded part of a bore of said nut (see Fig. 1) that each internally contain a set of teeth that engage with corresponding ones of said sets of teeth of said rollers (see Fig. 1; see also Col. 3 Lines 16-19).
Regarding Claim 7, the Combination further suggests the actuating mechanism according to claim 1, wherein said annular guide has two symmetrical guide portions (Dubus 60; see Fig. 3, showing at least two guide portions), each of said two symmetrical guide portions has a sleeve (see Fig. 3, showing that the symmetrical guide portions extend in an axial direction, and accordingly are considered to be sleeves) coupled to said secondary rotational drive (see Dubus Fig. 1 showing that the sleeves are coupled to the roller screws; see Perrin Fig. 1, showing that the roller screws are coupled via trunnions 2a to the second rotational drive, and accordingly the sleeves are coupled indirectly to the second rotational drive).
Regarding Claim 9, Perrin further discloses the actuating mechanism according to claim 1, wherein: said nut is coupled to said main rotational drive (see Fig. 1, showing a coupling through gears 16 and 17), and said roller screw mechanism is a planetary roller screw mechanism (see Fig. 1, showing that the roller screws are planetary roller screws).

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 3,214,991) in view of Dubus et al. (US 10,584,777) and Kang Yun Sik (WO 2017/122990 A1).
	Regarding Claim 4, Perrin does not disclose how the actuating mechanism according to claim 1 is driven, merely that it has a transmission member (18).
However, Sik which is similarly directed to screw mechanisms (see Fig. 16), teaches providing a main rotational drive has a first motor (644).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuating mechanism disclosed in Perrin with a motor as the main rotational drive as taught in Sik to provide a non-manual source of rotation for operating the actuating mechanism.
Regarding Claim 5, Perrin does not disclose a second motor for the secondary rotational drive for the actuating mechanism according to claim 4.
However, Sik which is similarly directed to screw mechanisms (see Fig. 16), teaches providing a second rotational drive has a second motor (644) (see Fig. 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuating mechanism disclosed in Perrin with a second motor as the second rotational drive as taught in Sik to provide a non-manual source of rotation for operating the actuating mechanism, and further to provide a backup source in case the first motor becomes inoperative (see Lines 566-568 on page 14 of the translation).
Regarding Claim 8, The Combination further suggests the actuating mechanism according to claim 7, wherein: said secondary rotational drive has a shaft (Perrin 15), and two gears (Perrin 14, 16) coupled by said shaft (see Perrin Fig. 1); and each of said gears being coupled with said sleeve of one of said two symmetrical guide portions (see Perrin Fig. 1, showing that the gears are indirectly coupled to the roller screws, and accordingly would be indirectly coupled to the annular guide; see Dubus Figs. 1 
Perrsin does not disclose a motor however, However, Sik which is similarly directed to screw mechanisms (see Fig. 16), teaches providing second rotational drive with a motor (644), to rotationally drive a nut in a screw mechanism (see Fig. 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuating mechanism disclosed in Perrin with a second motor as the second rotational drive as taught in Sik to provide a non-manual source of rotation for operating the actuating mechanism.
In the resulting Combination it would necessarily flow that since the second rotational drive is being driven by a motor, that the shaft which is an input shaft (Perrin 15) would be the shaft driven by the motor, and that since the gears (Perrin 14, 16) are coupled to the input shaft, they will likewise be driven rotationally by the motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658